DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 27 May 2022.

The application has been amended as follows: 

Claim 8 at line 15 of the claim is amended from, “cooling the hot-rolled steel sheet to obtain the high-strength material:” to the following:
---- cooling the hot-rolled steel sheet to obtain the high-strength steel material:----

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 February 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 22 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/468,886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.
Please see the reasons for allowance in the Office action dated 26 April 2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 22 April 2022, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejection of claims 1 and 4-7 has been withdrawn.  Applicant has provided the requisite terminal disclaimer.
Applicant’s arguments, see remarks, filed 22 April 2022, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 4-6 has been withdrawn.  Applicant has removed the new matter as suggested.
Applicant’s arguments, see remarks, filed 22 April 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 4-6 has been withdrawn.  Applicant has persuasively argued that the claims are not indefinite and are directed to steel sheet in a non-welded state and per the phrase “wherein” indicating that the HAZ properties are present when the steel is welded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784